Citation Nr: 0816340	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-30 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chondromalacia of the patella, right knee, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
chondromalacia of the patella, left knee, currently evaluated 
as 10 percent disabling.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for photosensitivity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to June 
1993.

These matters come before the Board of Veteran's Appeals 
(Board) on appeal from August 2003 and March 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.

By RO decision dated in June 2007, service connection for a 
neck disability was granted.  This is a full grant of the 
benefit sought on appeal, and that issue is no longer for 
appellate consideration.  

In his October 2005 substantive appeal, the veteran requested 
a hearing before a Veteran's Law Judge (VLJ) at the RO.  He 
was scheduled for a travel board hearing in February 2008, 
but he failed to appear and did not attempt to reschedule.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral knee 
disabilities are not manifested by recurrent subluxation or 
lateral instability, limitation of flexion to 45 degrees or 
less, or limitation of extension to 10 degrees or more, in 
either knee.  

2.  The evidence added to the record since the May 1994, 
rating decision regarding service connection for 
photosensitivity is cumulative of evidence previously of 
record and does not raise a reasonable possibility of 
substantiating a claim for service connection.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for right knee 
disability have not been met.    38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257-5261 (2007).

2.  The criteria for an increased rating for left knee 
disability have not been met.    38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257-5261 (2007).

3.  Evidence received since the final May 1994 rating 
decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In a May 2006 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected knee disabilities, the evidence must show that his 
condition "ha[d] gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The August 2003 rating 
decision explained the criteria for the next higher 
disability rating available for a knee disability under the 
applicable diagnostic code.  The June 2004 statement of the 
case provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected knee 
disabilities, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b).  The 
September 2006 supplemental statement of the case stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489. 

In a new and material evidence claim, a claimant must be 
notified of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying benefit 
sought by the claimant.  VA must look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The question of what constitutes material 
evidence depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant with notice by letter dated in 
November 2003, which described the elements necessary to 
substantiate the appellant's underlying service connection 
and the basis for the prior denial.  The notification 
substantially complied with the requirements of Quartuccio, 
16 Vet. App. at 183, identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini, 18 Vet. App. at 
112, requesting the claimant to provide evidence in his 
possession that pertains to the claims.  

Notice was provided in March 2006 which addressed rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Although that notice was not provided 
prior to the initial adjudication, such error was harmless 
given that the claims are not being reopened, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006)

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran physical 
examinations as to the claims for increase.  VA need not 
obtain a medical opinion in connection with the claim to 
reopen as that duty applies only if new and material evidence 
is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Increased Rating for Knee Disabilities

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, separate ratings can be assigned for separate 
periods of time based on facts found.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The veteran's knee disabilities, chondromalacia of the 
patella, right and left knee, have been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5257 (other 
impairment of the knee), 5260 (limitation of flexion of the 
leg), and 5261 (limitation of extension of the leg), and are 
currently rated at 10 percent disabling.  The veteran asserts 
that his symptoms entitle him to a higher rating.  
Specifically, in his July 2004 substantive appeal, the 
veteran points to the fact that, since 1995, he has received 
braces, increased pain medication, and physical therapy from 
VA, as objective evidence that his condition has worsened.  
He further contends that he needs assistance to stand after 
kneeling and that his knees give out unless he wears braces.  

The evidence includes VA outpatient treatment records dated 
between April 2001 and November 2003.  On several occasions, 
the veteran reported a history of knee pain.  In December 
2002, he was given ibuprofen for knee pain.  

The veteran underwent a VA examination of his knees in May 
2003.  At that time, he reported that he wore slip-on type 
neoprene supports with reinforcing straps on both knees at 
all times.  The veteran stated that he had pain in the knees 
while walking up and down stairs, and that if he did any 
stooping or squatting, he was unable to get up from the 
flexed position.  The examiner found that the veteran was 
able to squat 100 percent without evidence of intra-articular 
or subpatellar crepitation.  In the sitting position, there 
was significant subpatellar crepitation of the right knee, 
especially in the last 30 degrees of extension, but no 
definite crepitation on the left.  Both knees extended fully 
to zero degrees and flexed to 160 degrees, both active and 
passive, without obvious pain.  The examiner noted that both 
patellas were mobile but not excessively so, and that 
manipulation of the knees failed to reveal any ligamentous 
laxity.  The examiner found evidence of painful 
chondromalacia of the right knee, with evidence of a typical 
patellofemoral pain syndrome bilaterally.  The examiner 
stated that the veteran had definite disability with 
functional impairment in any activity involving working in a 
stooped, squatting, kneeling, or crawling position.  The 
impairment was based on pain with structural changes in at 
least the right knee, but possibly the left as well, although 
there were no clinical signs of left knee impairment.  There 
was no instability or incoordination, and weakness and 
fatigability were not issues of his impairment.  X-rays 
showed slight prominence of medial tibial spines.  "The 
knees are otherwise unremarkable."

The veteran underwent a VA examination of his knees in 
September 2006.  At that time, the veteran stated that he had 
constant pain in both knees that was somewhat greater on the 
left.  He reported that both knees were weak and stiff, with 
instability, easy fatigability, and intermittent locking.  
The veteran reported flare-ups twice a week lasting an hour 
or more, which limit his range of motion and which might be 
precipitated by bending, climbing, or sudden movements.  He 
stated that he was able to do daily activities of self-care, 
but the condition caused him extreme difficulty with work 
because his job requires him to fly often and his knee would 
lock in position during fights.  

The examiner noted that there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
redness, heat, or abnormal movement of either knee.  The 
ligaments were found to be intact on both knees.  On the 
right, repetitive activity produced 2/3+ pain.  There was no 
crepitation, which was largely due to the veteran's inability 
to move his knee rapidly.  Range of motion in the right knee 
was zero to 90 degrees, active and passive, and repetitive 
activity produced no clear change in the range of motion due 
to pain, fatigue, weakness, lack of endurance, or 
incoordination.  The left knee had the same range of motion 
as the right.  Repetitive activity produced 2+ pain, 1+ 
crepitation, and there was no change due to pain, fatigue, 
weakness, lack of endurance, or incoordination.  X-rays 
showed that there was no interval change in the degenerative 
change of the left knee.  

Under DC 5257, recurrent subluxation or lateral instability 
is rated as 10 percent disabling when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R § 4.71a, 
Diagnostic Code 5257 (2007).  The words "slight," 
"moderate," and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.  
Under DC 5260, a 10 percent rating is warranted where there 
is limitation of flexion to 45 degrees, and 20 percent is 
warranted where flexion is limited to 30 degrees.  38 C.F.R § 
4.71a, Diagnostic Code 5260 (2007).  Under DC 5261, a 10 
percent rating is assigned where leg extension is limited to 
ten degrees, and 20 percent is assigned where extension is 
limited to 15 degrees.  38 C.F.R § 4.71a, Diagnostic Code 
5261 (2007).

The Board has carefully considered the relevant evidence and 
finds that the veteran's knee disabilities do not approximate 
the criteria for a higher evaluation under the criteria of 
any of the DCs specific to knee disorders.  The veteran has 
not been found to have subluxation in either knee, and VA 
evaluations have expressly found that he does not have 
instability of either knee.  Thus, DC 5257 is not for 
application.  Range of motion was zero to 160 degrees in May 
2003, and zero to 90 degrees in September 2006.  This 
indicates that the veteran is fully able to extend both legs, 
and his flexion has never been less than 90 degrees in either 
leg.  Therefore, he is not entitled to a higher rating under 
DC 5260 or DC 5261.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Even considering functional loss due to pain, lack of 
endurance, and incoordination, range of motion findings 
reflect that the veteran's range of motion of the knees still 
does not meet the criteria for a rating in excess of 10 
percent after repetitive motion or due to painful motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  As noted, 
flexion was not limited to less than 90 degrees.  Hence, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, have 
been considered, but provide no basis for assignment of any 
higher rating based on limited motion for the bilateral 
knees. 

Based on the evidence, the veteran's service-connected knee 
disabilities do not warrant an increased rating during any 
time within the appeal period.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b).  


Reopening a Claim for Service Connection for Photosensitivity

The record reflects that the original claim for service 
connection for photosensitivity was denied by a rating 
decision in May 1994.  The evidence of record at the time 
indicated that the veteran had complained of photosensitivity 
in service; however, the claim was denied because 
photosensitivity is considered to be a developmental 
abnormality for which service connection is not warranted.  
The veteran did not file an appeal, and the decision became 
final at the end of the statutory time limit.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Because of this, the veteran's 
claim for service connection for photosensitivity can only be 
reopened if new and material evidence has been submitted 
since the earlier decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156 (2007).  

The veteran submitted a request to reopen the claim for 
compensation for photosensitivity in May 2003.  Evidence is 
"new" if it was not of record at the time of the last prior 
final denial of the claim.  It is "material" if, by itself 
or when considered with previous evidence of record, it 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence must not be cumulative 
or redundant of the evidence of record at the time of the 
last prior final denial of the claim, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

Evidence relative to the claim for photosensitivity that has 
been associated with the claims folder since the May 1994 
rating decision includes copies of the veteran's service 
medical records, indicating that he complained of light 
sensitivity and was given sunglasses in service.  The 
evidence also includes outpatient treatment records from a VA 
Medical Center showing that the veteran complained of light 
sensitivity in February 2004 and April 2005.  

This evidence is cumulative of that already on record and 
does not raise a reasonable possibility of substantiating the 
claim.  The basis for the 1994 rating decision which denied 
the veteran's claim for service connection was that 
photosensitivity is a developmental abnormality rather than a 
disability that may be acquired in service.  New and material 
evidence in this case would be evidence showing that this 
condition was actually caused or aggravated by an event that 
occurred in-service.  The SMRs were already of record when 
the RO denied the claim in 1994, and are therefore not 
considered new and material evidence.  Although the VA 
outpatient records are new, they are not material because 
they show only that the veteran continued to complain of 
light sensitivity.  The evidence does not address the basis 
for the previous denial.  

The Board finds that the evidence submitted since the May 
1994 rating decision is not new and material to the issue of 
service connection for photosensitivity because it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Accordingly, the claim must be denied.  


ORDER

A disability rating in excess of 10 percent for 
chondromalacia of the patella, right knee, is denied.

A disability rating in excess of 10 percent for 
chondromalacia of the patella, left knee, is denied.

New and material evidence has not been received to reopen 
claim for service connection for photosensitivity, and the 
claim is not reopened.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 


 Department of Veterans Affairs


